AFFIR1vI; and Opinion issued April 5, 2013.




                                              In The
                                       Qourt of ppea1
                            Jfiftlj    trict of exa at tatta
                                       No. 05-12-01 196-CR

                           CHRISTOPHER LELANI) LEE, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 10
                                    1)allas County, Texas
                            Trial Court Cause No. MAO9-22461-L

                                 MEMORANDUM OPINION

                            Before Justices Moseley, O’Neill, and Lewis
                                     Opinion by Justice O’Neill

        Christopher Leland Lee appeals his convict ion for assault involving family violence. In a

single issue, appellant contends the evidence is legally insufficient to support his conviction, We

affirm the trial court’s judgment. The background of the case and the evidence admitted at trial

are well known to the parties, and we therefore limit recitation of the facts.      We issue this

memorandum opinion pursuant to Texas Rule of Appellate Procedure 47.4 because the law to he

applied in the case is well settled.
                                                 FAcTs

       Appellant waived a jury and pleaded not guilty to assault involving family violence.

During the hearing, Julia Hubbard testified appellant was a “jealous and very controlling” person

and that she was alrai(l of him because he was a former police officer. Hubbard testified she and

appellant dated and lived together in 2009. Appellant paid all the bills and required Hubbard to

put any money she made waitressing at clubs into his bank account. Hubbard moved out of

appellant’s apartment in September 2009. At that time, appellant had agreed to allow Hubbard

to continue using a car he purchased as long as she made payments to him. On October 6, 2009,

I lubbard went to appellant’s apartment while he was at work and retrieved most of her

belongings. Later that day, she learned her car was gone. While reporting the car missing to the

police, she told an officer about the arrangements with appellant for use of the car and that she

was afraid of appellant because he had been very abuse. When the officer asked Hubbard for

details and dates, Hubbard stated on May 2, 2009. she and appellant argued while driving home

from an “after-hours club where you have to bring your own bottle.” When they arrived in the

parking garage at the apartment, she walked toward the elevator without waiting for appellant.

Appellant threw a bottle of Vodka at her, hitting her hip and cutting her foot from the shattered

glass. Hubbard testified she bled and has a scar from the assault. She did not call the police

because she was afraid of appellant.

       Appellant denied he assaulted Hubbard.        Appellant testified the May incident never

happened, and their relationship deteriorated due to her “being caught lying, untruths,”

Appellant said Hubbard never handed over her money to him, she had access to his debit and

credit cards while they were together, and he was surprised when Hubbard moved out because he

was at work and she took some of his belongings with her. On October 6, 2009, appellant called

                                               -2-
a tow service and had them tow the car because Hubbard had missed three PaYments. Prior to

having the car towed, appellant called Hubbard and asked for the payments, but she replied,

“you’re not getting anything.” Appellant testified that Hubbard said if he paid her $500 cash, she

would “dismiss the case.” Appellant gave Hubbard the $500. Appellant contacted hubbard

when the case was not dismissed and she asked for more money.

          During cross—examination, appellant admitted he sometimes went to after-hours clubs

with Hubbard and they usually took their own alcohol. Appellant testified he would never throw

a bottle of Vodka at Hubbard. He did not recall whether he went to an after-hours club with her

on May 2, 2009 or whether they argued that day.

           The trial court found appellant guilty and assessed punishment at 1 50 (lays’ confinement

in the county jail, probated for twelve months, and a $350 fine.


                                              APPLICABLE LAW


          In reviewing a challenge to the sufficiency of the evidence, we examine all the evidence

in the light most favorable to the verdict and determine whether a rational trier of fact could have

found the essential elements of the offense beyond a reasonable doubt. Jackson v. Virginia, 443
U.S. 307, 319 (1979); Lucio v. State, 351 S.W.3d 878, 894—95 (Tex. Crim. App. 2011); Brooks v.

State, 323 S.W.3d 893, 895 (Tex. Crim. App. 2010) (plurality op.). We are required to defer to

the jury’s credibility and weight determinations because the jury is the sole judge of the

witnesses’ credibility and the weight to be given their testimony. See Jackson, 443 U.S. at 326.

         The State was required to prove beyond a reasonable doubt that appellant intentionally,

knowingly, or recklessly caused bodily injury to Julia Mayer by striking her torso with a bottle

and by cutting her feet with broken glass.      See TEx. PENAL CODE ANN.       § 22.01(a)(1) (West
2011). “Bodily injury” means physical pain, illness, or any impairment of physical condition.

Id.   § 1.07(a)(8) (West Supp.   2012). The State also was required to prove beyond a reasonable
                                                 -3-
doubt that appellant had a dating relationship with Mayer and she was a member of appellant’s

family and household. Ste Tnx. FAl. Coon ANN.           § 71,0021, 71.005 (West 2008 & Supp.
2012).

                                                Discuss ION

         Appellant contends the evidence is legally insufficient because (1) Mayer never told the

police about the alleged assault until after appellant repossessed his vehicle from her; (2)

Mayer’s testimony was unbelievable; (3) Mayer told appellant she would dismiss the case if he

gave her $500. hut she demanded more money after appellant gave her $500; and (4) Mayer

waited until October 2009 to make the complaint about an assault that allegedly occurred in May

2009. The State responds that there is sufficient evidence to support appellant’s conviction for

family-violence assault.

         Conflicting evidence was presented at trial. Hubbard testified that appellant assaulted her

by hitting her with a Vodka bottle and cutting her foot from the shattered glass. Hubbard said

she bled and had a scar from the assault. Appellant testified the incident never occurred and that

he would never throw a bottle at Hubbard. It was the trial judge’s role, as the fact-finder in this

case, to reconcile any conflicts in the evidence. See Swearingen v. State, 101 S.W.3d 89, 97

(Tex. Crim. App. 2003). The trial judge was free to accept or reject any and all of the evidence

presented by either side. See Dewberrv v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999).

         Viewing the evidence in the light most favorable to the verdict, we conclude a rational

trier of fact could have found beyond a reasonable doubt that appellant committed assault

involving family violence. Lucio, 351 S.W.3d at 894—95; Brooks, 323 S.W.3d at 895. Thus, the

evidence is sufficient to support the conviction. We resolve appellant’s sole issue against him.



                                                 -4-
       We affirm the trial Court’ S judgment.




                                                      fvlfd{AELJ O’NLL
                                                      JUSTICE   g
                                                                ‘7


Do Not Publish
TEx, R. APP, P.47

121 196F,U05




                                                -5-
                                QCourt of 1ppta(
                        fiftfj Oitritt of Eexa at Oafta

                                        JUDGMENT


CHRISTOPHER LELAND LEE.                           Appeal from the County Criminal Court
Appellant                                         No. 10 of Dallas County, Texas (Tr.Ct,No.
                                                  MAO9-2246 I -L.
No. 05-12-01 196-CR                               Opinion delivered by Justice O’Neill,
                                                  Justices Moseley and Lewis participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered April 5, 2013.




                                                              /.         /       /1
                                                                                          /
                                                                                      /
                                                         MICHAEL J. O’NEILL
                                                         JUSTICE




                                            -6-